Citation Nr: 1711942	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1984 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2016 and September 2013, the Board remanded the claim for additional development.

The electronic Veterans Appeal Control and Locator System (VACOLS) indicates that the Veteran did not appear for a May 9, 2013, Board hearing scheduled to take place at the Buffalo RO.  The Board's remand orders of February 2016 and September 2013 deemed the Veteran's request for a Board hearing to have been withdrawn on the basis that the Veteran had not provided cause for his failure to appear.  Although the Veteran does not specifically request a new hearing, he states in a filing of April 2016, "I missed my court date because I never received notice of it."

Absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In December 2012, a letter was sent to notify the Veteran that he had been placed on the list of persons requesting in person hearing before the Board of Veterans' Appeals at the Buffalo RO.  A February 4, 2013 letter was sent to the Veteran to provide notice of the May 9, 2013 Board hearing.  In this case, evidence to rebut the presumption that the Veteran was notified of the Board hearing by a letter mailed to the Veteran at his last known address is not clear and convincing.  The February letter was not returned to VA as undeliverable, and the Veteran has provided no circumstances or detail that would explain non-receipt.  The Board does not find the Veteran to be credible in his allegation, in April 2016, that he did not receive the hearing notice.  The Veteran alleges a failure of notice long after having been informed by the Board in September 2013 that his hearing request had been deemed withdrawn for failing to appear.  The Board finds that the Veteran has not provided good cause for his failure to appear at the May 9, 2013 Board hearing.  See 38 C. F. R. § 20.704(d) (2016).

In April 2016, the Veteran submitted additional medical evidence and a waiver of initial RO consideration of the evidence.  The evidence is accepted for inclusion in the current appeal.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Bilateral hearing loss disability was not manifest during service, and an organic disease of the nervous system was not manifest within the one-year presumptive period following service and is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (20165); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The required notice was provided to the Veteran by a letter of November 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, and statements of the Veteran.  The Veteran underwent a VA examination in June 2012.  In September 2013, the Board remanded the Veteran's claim for a clarifying medical opinion.  An additional VA medical opinion was obtained in December 2013.  The Board finds that the supplemental medical opinion together adequately addresses the medical questions raised by the claim.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the AOJ substantially complied with the Board's remand instructions of September 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). In February 2016, as directed by the Board, the AOJ requested authorization from the Veteran to obtain the records of Dr. P. C.  The request specifically informed the Veteran, "If we do not hear from you, we may make a decision on your claim after 30 days."  When no response was received from the Veteran, a supplemental statement of the case (SSOC) was issued in March 2016, over 30 days after the waiver request was made.  Subsequently, in April 2016, the Veteran submitted a medical waiver (naming Dr. P. C. and his colleagues), as well as medical records of Dr. P. C.  The Veteran has waived initial RO consideration of that evidence.  The Veteran's claim was readjudicated by the February 2014 SSOC.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  Hearing loss is an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, service connection may established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Board must give the claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks service connection for hearing loss alleged to have begun "on or about 12/1/84."  The Veteran maintains that he "suffered irreparable hearing damage from artillery" during service and that "substantial hearing loss was discovered during exit exam."  See Veteran's claim of July 2004.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Veteran has bilateral sensorineural hearing loss.  See June 2012 VA examination report.  He meets the criteria under 38 C.F.R. § 3.385 for a hearing disability in both ears, as shown by the results of the June 2012 VA audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
50
75
LEFT
40
50
45
40
50

The Maryland CNC speech discrimination score was 88 percent for the right ear and 96 percent for the left ear.  The Veteran also reported constant bilateral tinnitus that is "barely noticeable unless he concentrates on it."  The Veteran has not filed a service-connection claim for tinnitus.  Id.

The Veteran's enlistment examination of May 1984 noted "wax bilateral canals," and the hearing-test results were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
10
15
0

The Veteran's military occupational specialty was fire support specialist.  See DD Form 214.  No hearing complaints or symptoms are noted in the Veteran's service treatment records.  On his discharge examination of December 1985, the Veteran stated "I am in good health," and he specifically denied currently having, or having had, hearing loss.  The Veteran's audiological evaluation showed normal audiological thresholds at that time, as defined by VA.  The results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
10
5
10
10
5

The Veteran states, "I suffered significant hearing loss in basic training when I fired off a 30 round magazine in a steel tunnel without hearing protectors.  I was also often downrange of artillery during training exercises of which I had participated in."  See Veteran's statement of August 2004.  He claims that he "couldn't hear anything for two weeks" after the incident in the steel tunnel and that subsequent exposure to artillery noise compounded his hearing loss.  See Veteran's statement of December 2010.  He maintains, "To this day I have trouble understanding people who have low voices.  I can hear-high pitched noises but not low pitched ones."  See January 2012 notice of disagreement.  He believes that his current hearing loss is due to noise exposure while in the military.  See June 2012 VA examination report.



A private treatment record of April 2001 found "significant high frequency neurosensory deafness" based on the following audiometric results for the Veteran: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
65
LEFT
10
15
25
25
30

The Veteran was assessed as having "middle ear fluid on the right secondary to eustachian tube dysfunction [with] some nasal and sinus dysfunction as a contributor."  The doctor noted the Veteran's report of having been exposed to "quite a bit of ordnance" during service.  In regard to the Veteran's current hearing loss, the doctor stated, "One has to presume this relates to the exposure to noise while in the military service."  See April 2001 record of Dr. M. H.

A VA medical opinion of December 2013 determined, upon review of the entire record, that the Veteran's hearing loss is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA audiologist cited as a rationale: 1) that, upon separation from service, the Veteran had normal hearing through 6000 Hz bilaterally with no significant changes in hearing thresholds compared to his enlistment examination; 2) a 2006 finding by the Institute of Medicine (2006) that there is an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure; 3) the absence of hearing-loss symptoms in the service treatment records; 4) the Veteran's statement that he was in good health at separation, and his denial of hearing loss and ear trouble at separation; 5) the fact that the 2001 treatment record was the first documented complaint of hearing loss following service separation, and that the Veteran complained at that time of having had fluid in his ears for a few weeks; and 6) the Veteran's "significant" history of occupational noise exposure.

A private treatment record of April 2014 states that "the patient notes symptoms of hearing loss R > L since exposure while in the military" and that "hearing loss began 27 years ago."  The diagnosis was bilateral mixed hearing loss, and the recommendation was "Will try Flonase to open up Eustachian tubes."  See April 2014 record of Dr. P. C.  The diagnosis by the same doctor in August 2014 was "otitis media with effusion, bilateral."  See August 2014 record of Dr. P.C. 

The Veteran denies that his post-service, occupational noise exposure was damaging, stating that the only construction work that he performed was masonry, that the loudest noise was a hammer hitting a chisel, and that he generally used only a shovel.  See August 2012 VA Form 9.  He states that hearing protection was mandatory on the job.  See June 2012 VA examination report.

The Veteran disputes having participated in a separation examination in 1985.  He states that he underwent his separation examination in January 1986 and that he was told at that time that he had incurred hearing loss during service.  See appellate brief of February 2016; August 2012 VA Form 9.

The Veteran states, "Originally, when I filed my claim, the Army claimed that it had lost my exit exam so I am curious as to how this report [of December 1985] came about, and I feel it is not the original."  See January 2012 notice of disagreement.  He alleges, "[T]he Army (for liability purposes) altered my records."  See August 2012 VA Form 9.  The Board finds that a preponderance of the evidence is against finding that the Army altered the Veteran's service treatment records.  Nothing indicates that the December 1985 discharge examination is inauthentic.  The Veteran received a Section 13 discharge, and the December 1985 examination report lists "Chapter 13" as the purpose of the examination.  A preponderance of the evidence suggests that the December 1985 examination is, in fact, the Veteran's separation examination. 

The Board also finds that service treatment records were not lost by the Army or VA.  A VA letter of March 2005 informed the Veteran that the Department of Veterans Affairs Records Management Center had failed to locate his service medical records.  Later, however, VA obtained the Veteran's complete personnel and service treatment records from his service department "with the exception of a January 1986 examination."  See VA letter of December 2013.  The Veteran was informed that VA had been "unable to obtain your exit examination or any audiological examinations conducted during the month of January, 1986."  Id.  The Board interprets the December 2013 letter not as informing that his exit examination or other service records were lost, but rather merely that VA did not find a record that the Veteran alone claims should exist (a January 1986 separation examination report). 

The Veteran is competent to state that he suffered hearing loss after firing a weapon during service without hearing protection and after being exposed to loud artillery noise.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's assertions of in-service noise exposure are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West, 2014).  The VA examiner and VA medical reviewer acknowledged the Veteran's report of noise exposure during service.  Although the Veteran is competent and credible as to his report of in-service noise exposure and temporary symptoms of hearing loss, the preponderance of the competent evidence is against finding a nexus between that in-service noise exposure and the Veteran's current bilateral hearing loss.  In assigning probative weight to evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of a claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The December 2013 VA medical reviewer did not find a medically sound basis for attributing that the Veteran's current hearing loss disability to any in-service noise exposure.  The December 2013 report is highly probative evidence of a lack of nexus.  The examiner's conclusion that there are no residuals of the in-service noise exposure is persuasive due to the depth of the examination and the training and knowledge of the examiner in assessing medical disabilities.  A comparison of the induction and separation audiological examinations show a shift in hearing thresholds, but the VA reviewing doctor did not find the shift to be significant in terms of determining the etiology of the Veteran's current hearing disability.

The positive nexus opinions of the Veteran's private treating physicians are entitled to less probative weight than that of the VA doctor in this case, because the VA doctor considered the Veteran's service treatment records and thus had a more complete picture of the Veteran's medical history.

The Veteran is competent to report that he was told by an examining doctor in January 1986 that he had suffered hearing loss during service.  Lay (non-expert) evidence can be competent and sufficient to establish a diagnosis of condition when a layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran not to be credible on this point, however, because doing so would entail also finding that the Veteran's hearing deteriorated significantly from December 1985 to January 1986, with the Veteran not having alleged harmful noise exposure during that period of service.  There is also no evidence, other than the Veteran's allegation, that the Army altered the December 1985 examination showing normal hearing.  Alternatively, if the Veteran's report of a January 1986 diagnosis of hearing loss is accepted as both competent and credible, the Board assigns more weight to the normal results of the December 1985 examination report (which is of record) than to the Veteran's recollection, decades later, as to what he was told in 1986.

The Board bases its credibility determination on an evaluation of all the evidence of record and concludes that the Veteran's testimony is at odds with the otherwise consistent picture painted by the other evidence.  Such a determination is within the discretion of the Board as fact-finder.  While the Board cannot determine that non-expert evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Here the Board assigns more weight to the separation examination findings and the Veteran's report at that time that he did not have hearing loss than to the Veteran's current assertion of recurrent symptoms from service to the present.

As to chronicity and continuity of symptomatology, service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  Where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service, a continuity of symptomatology is unnecessary.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as discussed above, a chronic hearing loss disability is not shown in service.  The Veteran contends that he has had a hearing loss disability continually since service.    Hearing loss was not "noted" during service or within one year of separation.  See 38 C.F.R. § 3.303(b) (2014).  The first postservice medical evidence of hearing loss dates from April 2001, many years after service, and the Board does not find the Veteran credible in his assertion of permanent hearing loss during service or continuous symptoms following upon service.  The VA reviewing doctor found that he did not have characteristic manifestations of a chronic disease process during service or within one year of service.

The Veteran states that his post-service masonry work involved no exposure to harmful noise.  The fact that hearing protection was required suggests, however, that the occupational noise level was considered at least potentially harmful.

It is also noted that the Veteran's representative, while requesting a grant of the benefits sought, states that "the evidence of record does not establish any relationship between the veteran's claimed condition and his military service."  See appellate brief of March 2017.

Based on a review of the entire record, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for hearing loss is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


